Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made and entered into effective
as of July 20, 2016 (the "Effective Date"), by and between Geoffrey L. Brown
(the "Executive") and Powin Energy Corporation (the "Company").


RECITALS


WHEREAS, the Company desires to employ the Executive as the President of the
Company, and the Executive desires to serve in such capacity;


NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein, the employment of the Executive by the Company, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.
Certain Definitions



(a)           “Additional Terms of Employment” means the Terms of Employment
attached hereto as Exhibit A.


(b)           "Base Salary" has the meaning set forth in Section 5(a).


(c)           "Board" means the Board of Directors of the Company.


(d)           "Cause" means:  (i) the Executive's conviction of, or plea of
guilty or nolo contendere to, a felony or any crime involving moral turpitude;
(ii)  the Executive's continued and willful failure to perform substantially his
responsibilities to the Company under this Agreement, after written demand for
substantial performance has been given by the Board that specifically identifies
how the Executive has not substantially performed his responsibilities;
(iii) the Executive's material fraud or dishonesty against the Company; or
(iv) the Executive's willful and material breach of the Company's written code
of conduct and business ethics.  Any determination of Cause by the Company shall
be made by a resolution approved by a majority of the members of the Board,
provided that, with respect to Section 1(d)(ii), the Board must give the
Executive notice and 60 days to cure the substantial nonperformance.  Any notice
of a termination for Cause shall be made within 90 days following the date on
which the Company first obtains actual knowledge of the circumstances alleged to
constitute a Cause event hereunder.


(e)           "Change of Control" means the occurrence of any of the following:


(i)           any "person" (as defined in Sections 13(d) and 14(d) of the
Exchange Act), excluding for this purpose, (A) the Company or any subsidiary of
the Company, (B) any shareholder who, as of the Effective Date, owns more than
50% of the combined voting power of the Company’s outstanding securities, or
(C) any employee benefit plan of the Company or any subsidiary of the Company,
or any person or entity organized, appointed or established by the Company for
or pursuant to the terms of any such plan that acquires beneficial ownership of
voting securities of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           consummation of a reorganization, merger or consolidation of the
Company, in each case, unless, following such transaction, all or substantially
all the individuals and entities who were the beneficial owners of outstanding
voting securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such transaction
(including, without limitation, a company that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such transaction of the
outstanding voting securities of the Company; provided, however, that the merger
of Powin Energy Corporation, an Oregon corporation, into Powin Corporation, a
Nevada corporation, shall not be a Change of Control;


(iii)           any sale or disposition by the Company, in one transaction or a
series of related transactions, of all or substantially all of the Company's
assets;


(iv)           a "Board Change" which, for purposes of this Agreement, shall
have occurred if a majority of the seats on the Board are occupied by
individuals who were neither (A) nominated by a majority of the Incumbent
Directors nor (B) appointed by directors so nominated ("Incumbent Director"
means a member of the Board who has been either (1) nominated by a majority of
the directors of the Company then in office or (2) appointed by directors so
nominated, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board); or
(v)           an approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


(f)           "Code" means the Internal Revenue Code of 1986, as amended.


(g)           "Compensation Committee" means the Compensation Committee of the
Board.


(h)           "Disability" means the Executive's inability to perform his
employment duties to the Company hereunder, with or without reasonable
accommodation, for 180 days (in the aggregate) in any one-year period as
determined by an independent physician selected by the Company.


(i)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


(j)           "Good Reason" means the occurrence of any of the following without
the Executive's express prior written consent:  (i) a material reduction of or
to the Executive's duties, authority, responsibilities or reporting
relationship; (ii) a material reduction of the Executive's Base Salary; (iii) a
material reduction of the Executive's Target Cash Bonus; (iv) a requirement that
the Executive relocate his primary work location more than 25 miles from
Portland, Oregon or from any work location to which the Company transfers the
Executive during the course of his employment and to which such transfer the
Executive has consented; (v) in connection with a Change of Control, the failure
of the Company to assign this Agreement to a successor to the Company or the
failure of a successor to the Company to explicitly assume and agree to be bound
by this Agreement in a writing delivered to the Executive; (vi) a material
breach of this Agreement by the Company; or (vii) Executive is not appointed to
replace the current Chief Executive Officer upon the current Chief Executive
Officer’s resignation or removal from office.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, termination of employment by the Executive will
not be for Good Reason unless (x) the Executive delivers written notice to the
Company (the "Good Reason Notice") of the existence of the condition which the
Executive believes constitutes Good Reason within 90 days of the initial
existence of such condition (which Good Reason Notice specifically identifies
such condition), (y) the Company fails to remedy such condition within 30 days
after the date on which it receives such notice (the "Good Reason Cure Period"),
and (z) the Executive actually terminates employment within 30 days after the
expiration of the Good Reason Cure Period.


(k)           "Release" means a release of claims against the Company
substantially in the form attached hereto as Exhibit B; provided, however, that
notwithstanding the foregoing, such Release is not intended to and will not
waive the Executive's rights:  (i) to indemnification pursuant to any applicable
provision of the Company's Bylaws or Articles of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive's status as a stockholder of the
Company.  The Release also shall not include claims that an employee cannot
lawfully release through execution of a general release of claims.


(l)           "Section 409A" means Section 409A of the Code and the Treasury
Regulations and official guidance issued in respect of Section 409A of the Code.


(m)           “Severance Multiplier” means, (i) if the termination occurs on or
prior to December 31, 2016, 0.75; and (ii) if the termination occurs on or after
January 1, 2017, 1.0.


(n)           "Target Cash Bonus" has the meaning set forth in Section 5(c).


(o)           "Transaction Value" shall equal, without duplication, (i) the
aggregate value of gross consideration, whether cash, cash equivalents, stock or
other securities, or other property (including contingent consideration),
received or to be received by the Company, its affiliates and/or its equity
holders (in their capacity as equity holders (including the aggregate value of
all consideration received or to be received by the holders of the Company’s
stock options, warrants and other securities convertible or exercisable into
common shares of the Company)), for or with respect to the Company or its shares
or assets, plus (ii) the aggregate value of all indebtedness of the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
2.
Duties and Scope of Employment



The Company shall employ the Executive in the position of President.  As long as
Executive serves as President, it is the intention of the Company that he will
be nominated to serve on the Board, and the Board shall use its best efforts to
secure the Executive’s election to the Board.  The Executive shall report
directly to the Company's Chief Executive Officer.  The Executive will render
such business and professional services in the performance of the Executive's
duties, consistent with the Executive's position(s) within the Company, as shall
be reasonably assigned to the Executive at any time and from time to time by the
Chief Executive Officer.1


3.
Obligations



While employed hereunder, the Executive will perform his duties ethically,
faithfully and to the best of the Executive's ability and in accordance with law
and Company policy.  The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for remuneration without the
express prior written approval of the Company's Chief Executive Officer;
provided, however, that notwithstanding anything to the contrary in the
Additional Terms of Employment, the Executive may engage in renewable project
development, professional and charitable activities so long as such activities
are not competitive with the Company, do not create a conflict of interest with
the Company and do not materially interfere with the Executive's
responsibilities to the Company.


4.
Agreement Term



Unless earlier terminated as provided herein, the term of this Agreement (the
"Agreement Term") shall be for a period of three years commencing on the
Effective Date, and may be extended thereafter upon the written mutual agreement
of the Executive and the Company.


5.
Compensation and Benefits



(a)           Base Salary.  The Company agrees to pay the Executive a base
salary (the "Base Salary") at an annual rate of not less than $240,000, payable
in accordance with the regular payroll practices of the Company, but not less
frequently than monthly.  The Executive's Base Salary shall be subject to annual
review by the Board (or a committee thereof).  Company shall review the base
salary annually on June 30th of each year starting with June 30, 2017 for the
purpose of bringing Executive’s base salary in line with comparable salaries of
Presidents of public and private companies with revenues of $50 Million to $100
Million in the State of Oregon and increase the base salary resulting from such
review, in the sole discretion of the Company.


(b)           Annual Equity Grant.  The Executive shall be eligible to
participate in the Company's equity incentive compensation plans and programs
for the Company's senior executives at a level commensurate with his
position.  The Executive shall have the opportunity to earn an annual equity
incentive bonus measured against criteria to be determined by the Board (or a
committee thereof).


(c)           Annual Cash Bonus.  The Executive shall have the opportunity to
earn an annual target cash bonus (the "Target Cash Bonus") measured against
criteria to be determined by the Board (or a committee thereof) of at least 50%
of Base Salary.

 
____________________________
1 Note to Company: Consider including these items in the description of officer
roles in the Company bylaws.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d)           Benefits.  The Executive and his eligible dependents shall be
eligible to participate in the employee benefit plans that are available or that
become available to other employees of the Company, with the adoption or
maintenance of such plans to be in the discretion of the Company, subject in
each case to the generally applicable terms and conditions of the plan or
program in question and to the determination of any committee administering such
plan or program.  Such benefits shall include participation in the group
medical, life, disability, and retirement plans that are made generally
available to employees of the Company, and any supplemental plans available to
senior executives of the Company from time to time.
 
(e)           Paid Time Off.  The Executive shall be entitled to four (4) weeks
of paid time off (“PTO”) during each calendar year of this Agreement in addition
to all federal holidays, or such greater period as the Board shall
approve.  Executive may carry over up to eighty (80) unused PTO hours into the
following year.


(f)           Expenses.  The Company shall reimburse the Executive for
reasonable business expenses incurred by the Executive in the furtherance of or
in connection with the performance of the Executive's duties hereunder, in
accordance with the Company's expense reimbursement policy as in effect from
time to time.


(g)           Equity Awards.  On or shortly following the Effective Date and
filing of the Registration Statement (as defined below), the Executive shall be
granted restricted stock units representing four percent (4%) of the Company’s
common shares on an as-converted, fully-diluted basis (the “RSU
Awards”).  Twenty-five percent (25%) of the RSU Awards shall vest on the
Effective Date.  The balance of the RSU Awards shall vest in twelve equal
quarterly installments from the Effective Date, subject to Executive’s continued
employment, and shall otherwise be subject to the terms and conditions of the
Restricted Stock Units Notice and Agreement to be approved by the Compensation
Committee with respect to such RSU Awards.


(h)           Registration of Shares.  The Company shall register, at no cost to
the Executive, on a registration statement on Form S-8 to be filed with the U.S.
Securities and Exchange Commission (the “SEC”) as soon as practicable, but, in
any event, no later than 90 days following the Effective Date, the number of
shares of common stock of the Company (the “Common Stock”) issuable to the
Executive pursuant to this Agreement with respect to the RSU Awards (the
“Registration Statement”).  In the event that the Company does not file the
Registration Statement with the SEC on or before the 90th day following the
Effective Date, the RSU Awards shall be replaced automatically, without further
action by the Company or the Executive, by cash settled awards with otherwise
identical terms and economic value.


(i)           Company Sale Bonus.  In the event that a Change of Control is
effected within 12 months following the Effective Date, Executive shall be paid
a transaction fee in an amount equal to 5% of the Transaction Value.


6.
Termination of Employment



(a)           General Provisions.  This Agreement and the Executive's employment
with the Company may be terminated by either the Executive or the Company at
will at any time with or without Cause; provided, however, that the parties’
rights and obligations upon such termination during the Agreement Term shall be
as set forth in applicable provisions of this Agreement; and provided, further,
that Section 6(d) provides for payments in the event of certain terminations of
employment after the expiration of the Agreement Term.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)           Any Termination by Company or Executive.  In the event of any
termination of the Executive's employment with the Company, whether by the
Company or by the Executive, (i) the Company shall pay the Executive any unpaid
Base Salary due for periods prior to the date of termination of employment
("Termination Date"); (ii) the Company shall pay the Executive any unpaid bonus
compensation pursuant to Section 5(b), to the extent earned through the
Termination Date; (iii) the Company shall pay the Executive all of the
Executive's accrued and unused "paid time off" (PTO), if any, through the
Termination Date; (iv) deferred compensation subject to vesting and maturity
dates as set forth in the plan documents shall be paid as provided for in the
relevant plan; and (v) following submission of proper expense reports by the
Executive, the Company shall reimburse the Executive for all expenses reasonably
and necessarily incurred by the Executive in connection with the business of the
Company through the Termination Date (collectively, the "Accrued
Obligations").  The Accrued Obligations shall be paid promptly upon termination
and within the period of time mandated by applicable law (but, in any event,
within 30 days after the Termination Date).  The Accrued Obligations paid or
provided pursuant to this Section 6(b) shall be in addition to the payments and
benefits, if any, to be provided to the Executive upon his termination of
employment pursuant to Section 6(c), 6(d), 6(e), or 6(f).  Except as expressly
stated above or as required by law or this Agreement, the Executive shall
receive no further compensation in any form other than as set forth in this
Section 6(b).


(c)           Termination by Company Without Cause or by Executive with Good
Reason Outside a Change of Control.  If, other than in connection with a Change
of Control as described in Section 6(d), the Executive's employment with the
Company is terminated by the Company without Cause or the Executive terminates
employment with the Company under circumstances constituting Good Reason, then
subject to Section 6(g), the Executive shall receive the following payments and
benefits:


(i)           a severance payment in an amount equal to the sum of (A) the
Severance Multiplier times the Executive's Base Salary in effect as of the
Termination Date (or if the Executive terminates employment under circumstances
constituting Good Reason due to a material reduction of the Executive's Base
Salary, the Executive's Base Salary in effect immediately prior to such
reduction) and (B) the Severance Multiplier times his then current annual Target
Cash Bonus amount (or if the Executive terminates employment under circumstances
constituting Good Reason due to a material reduction of the Executive's Target
Cash Bonus, the Executive’s annual Target Cash Bonus amount in effect
immediately prior to such reduction), which amount shall be payable in a single
lump sum on the first payroll date that is at least 60 days following the
Termination Date (but, in any event, by no later than March 15 of the calendar
year immediately following the calendar year that includes the Termination
Date), in accordance with Section 11(b)(ii);


(ii)           a lump-sum payment in an amount equal to (A) the monthly COBRA
premium in effect under the Company's group health plan as of the Termination
Date for the coverage in effect under such plan for the Executive (and the
Executive's spouse and dependent children) on such date multiplied by (B) 12
(less applicable withholding taxes), which amount shall be payable in a single
lump sum on the first payroll date that is at least 60 days following the
Termination Date (but, in any event, by no later than March 15 of the calendar
year immediately following the calendar year that includes the Termination
Date), in accordance with Section 11(b)(ii); and


(iii)           notwithstanding any provision to the contrary in any applicable
equity compensation plan or any outstanding equity award agreement, the
treatment of the Executive’s outstanding equity awards shall be governed solely
by the following provisions:  (A) all of the Executive's then-outstanding
time-vesting equity awards shall fully vest and all restrictions thereon shall
lapse, and (B) to the extent vested (including as a result of the acceleration
provided under this Section 6(c)(iii)), all of the Executive's outstanding stock
options shall remain exercisable until the first to occur of 12 months following
the Termination Date and each such stock option's original expiration date.
 
 
-6-

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, under no circumstances will the Executive be
entitled to payments and benefits under both this Section 6(c) and Section 6(d).


(d)           Termination of Employment in Connection With a Change of
Control.  If the Company terminates the Executive's employment without Cause or
the Executive terminates employment with the Company for Good Reason (1) on the
day of or during the 12-month period immediately following the consummation of a
Change of Control or (2) during the 90-day period prior to the consummation of a
Change of Control but at the request of any third party participating in or
causing the Change of Control or otherwise in connection with the Change of
Control, then subject to Section 6(g), the Executive shall receive the following
payments and benefits:


(i)           a severance payment in an amount equal to the sum of (A) one times
the Executive's Base Salary in effect as of the Termination Date (or if the
Executive terminates employment for Good Reason due to a material reduction of
the Executive's Base Salary, the Executive’s Base Salary in effect immediately
prior to such reduction), plus (B) one times the Executive’s then current Target
Cash Bonus amount (or if the Executive terminates employment for Good Reason due
to a material reduction of the Executive's Target Cash Bonus, the Executive’s
annual Target Cash Bonus in effect immediately prior to such reduction) (in each
case less applicable withholding taxes), which amount shall be payable in a
single lump sum on the first payroll date that is at least 60 days following the
Termination Date (but, in any event, by no later than March 15 of the calendar
year immediately following the calendar year that includes the Termination
Date), in accordance with Section 11(b)(ii);


(ii)           a lump-sum payment in an amount equal to (A) the monthly COBRA
premium in effect under the Company's group health plan as of the Termination
Date for the coverage in effect under such plan for the Executive (and the
Executive's spouse and dependent children) on such date multiplied by (B) 12
(less applicable withholding taxes), which amount shall be payable in a single
lump sum on the first payroll date that is at least 60 days following the
Termination Date (but, in any event, by no later than March 15 of the calendar
year immediately following the calendar year that includes the Termination
Date), in accordance with Section 11(b)(ii); and


(iii)           notwithstanding any provision to the contrary in any applicable
equity compensation plan or any outstanding equity award agreement, the
treatment of the Executive’s outstanding equity awards shall be governed solely
by the following provisions:  (A) all of the Executive's then-outstanding equity
awards shall fully vest and all restrictions thereon shall lapse, and (B) to the
extent vested (including as a result of the acceleration provided under this
Section 6(d)(iii)), all of the Executive's outstanding stock options shall
remain exercisable until the first to occur of 12 months following the
Termination Date and each such stock option's original expiration date.


If a Change of Control is consummated prior to the expiration of the Agreement
Term, this Section 6(d) shall apply to a termination of the Executive's
employment by the Company without Cause or by the Executive for Good Reason
during the 12-month period immediately following the consummation of the Change
of Control even if such 12-month period extends past the expiration of the
Agreement Term.  Moreover, notwithstanding the expiration of the Agreement Term,
if a Change of Control is consummated within 90 days after the expiration of the
Agreement Term, then this Section 6(d) shall apply to a termination of the
Executive's employment by the Company without Cause or by the Executive for Good
Reason (i) on the day of or during the 12-month period immediately following the
consummation of the Change of Control or (ii) during the 90-day period prior to
the consummation of the Change of Control but at the request of any third party
participating in or causing the Change of Control or otherwise in connection
with the Change of Control.
 
 
-7-

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, the payments and benefits described under this
Section 6(d) and the Accrued Obligations shall be the only payments and benefits
to which the Executive is entitled in the event that the Executive's employment
terminates under this Section 6(d).


(e)           Death.  In the event of the Executive's death while employed
hereunder, and subject to Section 6(g), the Executive's beneficiary (or such
other person(s) specified by will or the laws of descent and distribution) shall
be entitled to receive a lump-sum payment in an amount equal to twelve months'
Base Salary in effect as of the Termination Date (less applicable withholding
taxes), which amount shall be payable in a single lump sum on the first payroll
date that is at least 60 days following the Termination Date (but, in any event,
by no later than March 15 of the calendar year immediately following the
calendar year that includes the Termination Date), in accordance with
Section 13(b)(ii).


(f)           Disability.  In the event of the Executive's termination of
employment with the Company due to Disability, and subject to Section 6(g), the
Executive shall be entitled to receive a lump-sum payment in an amount equal to
twelve months' Base Salary in effect as of the Termination Date (less applicable
withholding taxes), which amount shall be payable in a single lump sum on the
first payroll date that is at least 60 days following the Termination Date (but,
in any event, by no later than March 15 of the calendar year immediately
following the calendar year that includes the Termination Date), in accordance
with Section 13(b)(ii).


(g)           Release and Other Conditions.  The payments and benefits described
in Sections 6(c) through 6(f) are expressly conditioned on (i) the Executive
(or, in the case of the Executive's death, the Executive's representative)
signing and delivering (and not revoking thereafter) a Release to the Company
(which, in the case of the Executive's death, also releases any claims by the
Executive's estate or survivors), which Release is executed, delivered and
effective no later than 60 days following the Termination Date and (ii) the
Executive continuing to satisfy any obligations to the Company under this
Agreement and the Release.  In the event the Release described in
Section 6(g)(i) is not executed, delivered and effective by the 60th day after
the Termination Date, none of such payments or benefits shall be provided to the
Executive.


7.
Section 280G



(a)           Amount of Payments and Benefits.  Notwithstanding anything to the
contrary herein, in the event that the Executive becomes entitled to receive or
receives any payments, options, awards or benefits (including, without
limitation, the monetary value of any noncash benefits and the accelerated
vesting of equity-based awards) under this Agreement or under any other plan,
agreement or arrangement with the Company or any person affiliated with the
Company (collectively, the "Payments"), that may separately or in the aggregate
constitute "parachute payments" within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively, "Section 280G") and it is determined that, but for
this Section 7(a), any of the Payments will be subject to any excise tax
pursuant to Section 4999 of the Code or any similar or successor provision (the
"Excise Tax"), the Company shall pay to the Executive either (i) the full amount
of the Payments or (ii) an amount equal to the Payments, reduced by the minimum
amount necessary to prevent any portion of the Payments from being an "excess
parachute payment" (within the meaning of Section 280G) (the "Capped Payments"),
whichever of the foregoing amounts results in the receipt by the Executive, on
an after-tax basis, of the greatest amount of Payments notwithstanding that all
or some portion of the Payments may be subject to the Excise Tax.  For purposes
of determining whether the Executive would receive a greater after-tax benefit
from the Capped Payments than from receipt of the full amount of the Payments,
(i) there shall be taken into account any Excise Tax and all applicable federal,
state and local taxes required to be paid by the Executive in respect of the
receipt of such payments and (ii) such payments shall be deemed to be subject to
federal income taxes at the highest rate of federal income taxation applicable
to individuals that is in effect for the calendar year in which the payments and
benefits are to be paid, and state and local income taxes at the highest rate of
taxation applicable to individuals in the state and locality of the Executive's
residence on the effective date of the relevant transaction described under
Section 280G(b)(2)(A)(i) of the Code, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local taxes
(as determined by assuming that such deduction is subject to the maximum
limitation applicable to itemized deductions under Section 68 of the Code and
any other limitations applicable to the deduction of state and local income
taxes under the Code).
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           Computations and Determinations.  All computations and
determinations called for by this Section 7 shall be made by an independent
accounting firm or independent tax counsel appointed by the Company and
reasonably acceptable to the Executive (the "Tax Counsel"), and all such
computations and determinations shall be conclusive and binding on the Company
and the Executive.  For purposes of such calculations and determinations, the
Tax Counsel may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Tax Counsel shall submit
its determination and detailed supporting calculations to both the Executive and
the Company within 15 days after receipt of a notice from either the Company or
the Executive that the Executive may receive payments which may be considered
"parachute payments."  The Company and the Executive shall furnish to the Tax
Counsel such information and documents as the Tax Counsel may reasonably request
in order to make the computations and determinations called for by this
Section 7.  The Company shall bear all costs that the Tax Counsel may reasonably
incur in connection with the computations and determinations called for by this
Section 7.


(c)           Reduction Methodology.  In the event that Section 7(a) applies and
a reduction is required to be applied to the Payments thereunder, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order:  (i) reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Section 409A.


8.
Additional Employment Terms



The Additional Terms of Employment are incorporated herein by reference.  The
Additional Terms of Employment shall survive the termination of this Agreement
and/or the Executive’s employment with the Company.


9.
Successors; Personal Services



The services and duties to be performed by the Executive hereunder are personal
and may not be assigned or delegated.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive and the Executive's heirs and representatives.


10.
Notices



Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid.  In the case of the Executive, mailed notices shall be
addressed to the Executive at the home address the Executive most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its General Counsel.
 
 
-9-

--------------------------------------------------------------------------------

 
 
11.
Section 409A



(a)           The parties intend that this Agreement and the payments and
benefits provided hereunder be exempt from the requirements of Section 409A, to
the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise.  To the extent Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A.  Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions.


(b)           Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary:


(i)           if the Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Section 409A, then
with regard to any payment that is considered a "deferral of compensation" under
Section 409A payable on account of a "separation from service," such payment
shall be made on the date which is the earlier of (A) the date that is six
months and one day after the date of such "separation from service" of the
Executive and (B) the date of the Executive's death (the "Delay Period"), to the
extent required to avoid the imposition of any additional tax or interest on the
Executive under Section 409A.  Within ten business days following the expiration
of the Delay Period, all payments delayed pursuant to this Section 11(b)(i)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Executive in a
lump sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for those
payments in this Agreement;


(ii)           to the extent that any payments or benefits under this Agreement
are conditioned on a Release, if the Release is executed and delivered by the
Executive to the Company and becomes irrevocable and effective within the
specified 60-day post-termination period, then, subject to Section 11(b)(i) and
to the extent not exempt under Section 409A, such payments or benefits shall be
made or commence on the first payroll date after the date that is 60 days after
the Termination Date (but, in any event, by no later than March 15 of the
calendar year immediately following the calendar year that includes the
Termination Date).  If a payment or benefit under this Agreement is conditioned
on a Release and such Release is not executed, delivered and effective by the
60th day after the Termination Date, such payment or benefit shall not be paid
or provided to the Executive;


(iii)           all expenses or other reimbursements under this Agreement shall
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by the Executive (provided that if any
such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15 of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred).  No such reimbursement or expenses eligible for reimbursement in any
taxable year shall in any way affect the expenses eligible for reimbursement in
any other taxable year, and the Executive's right to reimbursement shall not be
subject to liquidation or exchange for any other benefit;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(iv)           for purposes of Section 409A, each payment pursuant to this
Agreement shall be treated as a separate and distinct payment and the
Executive's right to receive a series of installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., "payment shall be made within
30 days"), the actual date of payment within the specified period shall be
within the sole discretion of the Company;


(v)           in no event shall any payment under this Agreement that
constitutes a "deferral of compensation" for purposes of Section 409A be offset
by any other payment pursuant to this Agreement or otherwise; and


(vi)           to the extent required for purposes of compliance with
Section 409A, termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of
Section 409A, and for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service."


(c)           The Company and the Executive agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
that may be necessary, appropriate, or desirable to avoid imposition of
additional tax or income recognition on the Executive under Section 409A, in
each case to the maximum extent permitted by applicable law.


12.
Miscellaneous Provisions



(a)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(b)           Entire Agreement.  This Agreement (including exhibits), together
with the RSU Awards Notice and Agreement, shall supersede and replace all prior
agreements or understandings relating to the subject matter hereof, and no
agreements, representations or understandings (whether oral or written or
whether express or implied) that are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the relevant
matters hereof.  This Agreement may not be modified except expressly in a
writing signed by both parties.


(c)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Oregon without reference to any choice of law rules.


(d)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(e)           No Assignment of Benefits.  The rights of any person to payments
or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, in respect of bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Section 12(e) shall be void.


(f)           No Duty to Mitigate.  The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.


(g)           Employment Taxes.  All payments made pursuant to this Agreement
will be subject to withholding of all applicable income, employment and other
taxes.


(h)           Assignment by Company.  The Company may assign its rights under
this Agreement to an affiliate (as defined under the Exchange Act), and an
affiliate may assign its rights under this Agreement to another affiliate of the
Company or to the Company.  In the case of any such assignment, the term
"Company" when used in a section of this Agreement shall mean the corporation
that actually employs the Executive.


(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.



   
POWIN ENERGY CORPORATION
               
By:/s/ Joseph Lu
Name:Joseph Lu
Title:Chief Executive Officer
                           
EXECUTIVE:
               
/s/ Geoffrey  L. Brown
Geoffrey L. Brown

 
 
-12-

--------------------------------------------------------------------------------

 


EXHIBIT A


ADDITIONAL TERMS OF EMPLOYMENT




In consideration of the employment of Geoff Brown (“Executive”) by Powin Energy
Corporation, an Oregon corporation (“Powin” or the “Company”), and in
consideration of the compensation now and hereafter paid to Executive, Executive
agrees to the following terms and conditions of Executive’s employment
relationship with the Company (the “Agreement”) which supplement the terms of
Executive’s employment agreement with the Company, dated as of July 20, 2016
(the “Employment Agreement”):


Section I – Return of Company Property


On the date of termination of Executive’s employment (or at any time prior
thereto at the Company’s request), Executive will return to Powin all papers,
drawings, notes, memoranda, manuals, specifications, designs, devices,
documents, diskettes and tapes, and any other material on any media containing
or disclosing any confidential or proprietary technical or business information
of Powin or any third party to whom Powin owes a duty of
confidentiality.  Anything to the contrary notwithstanding, Executive shall be
entitled to retain papers and other materials of a personal nature, including,
but not limited to, information showing Executive’s compensation or relating to
reimbursement of expenses, and copies of compensatory plans, programs and
agreements with Powin.


Section II – Non-Disclosure


Except as may be expressly required in the course of carrying out the
Executive’s duties and obligations under the Employment Agreement, the Executive
will (i) keep confidential any proprietary technical, financial, marketing,
distribution or business information or trade secrets of Powin, including,
concepts, techniques, processes, methods, systems, designs, cost data, computer
programs, formulas, development or experimental work, work in progress, or
information or details regarding Powin’s relationships with customers, vendors,
partners and suppliers (collectively “Powin Confidential Information”) and all
documentation and information relating thereto, and (ii) not disclose any Powin
Confidential Information to any person or use or exploit any Confidential
Information (x) for any purpose other than the proper purposes of the Company or
(y) in any manner detrimental to the Company, in each case, during the term of
Executive’s employment, or at any time thereafter.


Anything herein to the contrary notwithstanding, Powin Confidential Information
does not include information which:


 
·
represents broadly available commercial knowledge;



 
·
is or becomes generally available to the public other than as a result of a
disclosure by Executive in violation of this Agreement;



 
·
was within Executive’s possession prior to its being furnished to Executive by
or on behalf of Powin, provided that the source of such information was not
known by Executive to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to Powin with
respect to such information;



 
·
becomes available to Executive on a nonconfidential basis from a source other
than Powin, provided that such source is not known by Executive to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to Powin with respect to such information; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
is independently developed by Executive without use of or reference to the Powin
Confidential Information.



Despite this Section II, if the Executive is requested or required by any law,
regulation or rule, or any legal, regulatory or administrative process to
disclose any Powin Confidential Information, the Executive shall promptly, if
legally permitted, notify the Company in writing of such request or requirement
so that the Company may seek an appropriate protective order or other relief.
The Executive will not oppose any effort by the Company to resist or narrow such
request or to seek a protective order or other appropriate remedy.


Section III – Invention Assignment, Release and Cooperation


1.  Invention Assignment and Release:  Executive will assign to Powin all of
Executive’s right, title and interest in and to any and all inventions,
discoveries, designs, developments, improvements, copyrightable material, and
trade secrets that are reduced to practice, created, invented, designed,
developed, contributed to, or improved with the use of any resources of the
Company and within the scope of the Executive’s work with the Company or that
relate to the business or operations of the Company, and that are made or
conceived by the Executive, solely or jointly with others, during the period of
the Executive’s employment with the Company or its subsidiaries (the
“Inventions”).  The Executive will keep full and complete written records (the
“Records”), in the manner prescribed by the Company, of all Inventions, and will
promptly disclose all Inventions completely and in writing to the Company.  The
Records shall be the sole and exclusive property of the Company, and the
Executive will surrender them upon termination of employment, or upon the
request of the Company.  The Executive will, at any time during and subsequent
to the Term, make such applications, sign such papers, take all rightful oaths,
and perform all other acts as may be reasonably requested from time to time by
the Company to perfect, record, enforce, protect, patent or register the
Company’s rights in the Inventions, all without additional compensation to the
Executive from the Company.  The Executive will also execute assignments to the
Company of all patents or other intellectual property rights that may issue on
the Inventions, and give the Company reasonable assistance to obtain the
Inventions for the Company’s benefit without additional compensation to the
Executive from the Company, but entirely at the expense of the Company.


Executive’s obligation under this section shall not apply to any Invention that
was developed on Executive’s own time if:


 

 
a)
No equipment, supplies, facility, or trade secret information of Powin was used
in its development; and




 
b)
It does not relate (1) directly to the business of Powin or (2) to the actual or
demonstrably anticipated research or development of Powin; or




 
c)
It does not result from any work performed by Executive for Powin.





2.  Prior Inventions:  Executive has listed and described on Exhibit A, attached
hereto, all Inventions belonging to Executive and made by Executive prior to
Executive’s employment at Powin that Executive wishes to have excluded from this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section IV – Non-Competition and Non-Solicitation


1.  Non-Competition: During the twelve (12) months following a termination of
the Executive’s employment by the Company for Cause or by Executive other than
for Good Reason, Executive agrees that Executive will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in a Competitive Business in the United
States.  Notwithstanding the foregoing, nothing herein shall prohibit the
Executive from being a passive owner of not more than five percent (5%) of the
equity securities of a publicly traded corporation engaged in a Competitive
Business, so long as the Executive has no active participation in the business
of such corporation.  For purposes hereof, the term “Competitive Business” shall
mean any business involved in the battery manufacturing business.


2.  Non-Solicitation:  While employed at Powin and during the twelve (12) months
following termination of Executive’s employment, Executive on his own behalf or
on behalf of any other person or entity, will not solicit, induce or attempt to
influence directly or indirectly any employee of Powin to work for Executive or
any other person or entity for whom Executive works; provided, however, that the
foregoing provision will not prevent Executive or any subsequent employer of
Executive from employing any such person who responds to a general solicitation,
or who contacts Executive or Executive’s employer on his or her own initiative
without any direct solicitation (other than a general solicitation) by, or
encouragement from, the Executive, nor shall it prohibit a subsequent employer
of Executive from hiring an employee of the Company so long as Executive has not
in any way been involved in the recruitment, solicitation or hiring of such
employee.


Section V – Miscellaneous Terms


1.  Choice of Law:  This Agreement shall be governed for all purposes by the
laws of the state of Oregon as such laws apply to contracts to be performed
within Oregon by residents of Oregon.


2.  Conflicting Provisions:  If any provision of this Agreement shall be
declared excessively broad, it shall be construed or modified so as to cover
only that duration, scope or activity that is determined to be valid and
enforceable.


3. Acknowledgment:  Executive acknowledges and affirms that a breach of Section
IV(1) and Section IV(2) of this Agreement by Executive cannot be adequately
compensated in an action for damages at law, and the Company shall be entitled
to seek equitable relief, including injunctive relief and specific performance,
as a remedy for any such breach.


I have signed my name this date.


Signature of Executive: Geoffrey  L. Brown


Name of Executive: /s/ Geoffrey vL. Brown
 

 
Date: July 20, 2016
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


GENERAL RELEASE OF CLAIMS


This General Release and Waiver of Claims (this “Release”) is executed by [    ]
(“Executive”) as of the date set forth below, and will become effective as of
the “Effective Date” as defined below.  This Release is in consideration of
severance benefits to be paid to Executive by Powin Energy Corporation, an
Oregon corporation (the “Company”), pursuant to the Employment Agreement between
Executive and the Company dated as of [               ], 2016 (the “Employment
Agreement”).  Execution of this Release without revocation by Executive will
satisfy the requirement, set forth in Section 6(g) of the Employment Agreement,
that Executive execute a general release and waiver of claims in order to
receive severance benefits pursuant to the Employment Agreement.


1.           Termination of Employment


Executive acknowledges that his employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments he
held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of ___________ (the
“Termination Date”).  Effective as of the Termination Date, Executive has not
had or exercised or purported to have or exercise any authority to act on behalf
of the Company or any other member of the Company Group, nor will Executive have
or exercise or purport to have or exercise such authority in the future.


2.           Waiver and Release


 
(a)
Executive, for and on behalf of himself and his heirs and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, charges or
causes of action arising out of or relating to Executive’s employment or
termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”).  The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement.  The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (“ADEA”, a law which prohibits discrimination on the basis of age against
persons age 40 and older), the National Labor Relations Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, and the
Family Medical Leave Act, all as amended, and all other federal, state and local
statutes, ordinances, regulations and the common law, and any and all Claims
arising out of any express or implied contract, except as described in
Paragraphs 2(b) and 2(c) below.



 
(b)
The waiver and release set forth in this Section 2 shall not be construed as
waiving or releasing any claim or right that as a matter of law cannot be waived
or released, including Executive’s right to file a charge with the Equal
Employment Opportunity Commission or other government agency; however, Executive
waives any right to recover monetary remedies and agrees that he will not accept
any monetary remedy as a result of any such charge or as a result of any legal
action taken against the Company by any such agency.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:



 
(i)
Executive’s entitlement, if any, to severance benefits pursuant to the
Employment Agreement;



 
(ii)
vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;



 
(iii)
indemnification pursuant to any applicable provision of the Company's Bylaws or
Articles of Incorporation, as amended, pursuant to any written indemnification
agreement between the Executive and the Company, or pursuant to applicable law;



 
(iv)
any claims which the Executive may have solely by virtue of the Executive's
status as a shareholder of the Company; or



 
(v)
unemployment compensation to which Executive may be entitled under applicable
law.



3.           No Admission of Wrongdoing


This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.


4.           Binding Agreement; Successors and Assigns


This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 2 applies.


5.           Knowing and Voluntary Agreement; Consideration and Revocation
Periods


 
(a)
Executive acknowledges that he has been given twenty-one (21) calendar days from
the date of receipt of this Release to consider all of the provisions of this
Release and that if he signs this Release before the 21-day period has ended he
knowingly and voluntarily waives some or all of such 21-day period.



 
(b)
Executive represents that (i) he has read this Release carefully, (ii) he has
hereby been advised by the Company to consult an attorney of his choice and has
either done so or voluntarily chosen not to do so, (iii) he fully understands
that by signing below he is giving up certain rights which he might otherwise
have to sue or assert a claim against any of the Company Releasees, and (iv) he
has not been forced or pressured in any manner whatsoever to sign this Release,
and agrees to all of its terms voluntarily.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Executive shall have seven (7) calendar days from the date of his execution of
this Release (the “Revocation Period”) in which he may revoke this
Release.  Such revocation must be in writing and delivered, prior to the
expiration of the Revocation Period, to the attention of the Company’s Chief
Executive Officer at the Company’s then-current headquarters address.  If
Executive revokes this Release during the Revocation Period, then the Release
shall be null and void and without effect.



6.           Effective Date


The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.


IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.






   
Dated:  
             

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT







--------------------------------------------------------------------------------